Exhibit 99.3 Clear connection Telkom SA Limited Analyst presentation 2 Cautionary statement on forward looking statements All of the statements included in this presentation, as well as oral statements that may be made by us or by officers, directors or employees acting onbehalf of us, that are not statements of historical facts constitute or are based on forward-looking statements within the meaning of the US PrivateSecurities Litigation Reform Act of 1995, specifically Section 27A of the US Securities Act of 1933, as amended, and Section 21E of the US SecuritiesExchange Act of 1934, as amended. These forward-looking statements involve a number of known and unknown risks, uncertainties and otherfactors that could cause our actual results and outcomes to be materially different from historical results or from any future results expressed orimplied by such forward-looking statements.
